UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANNA BOYIAZIS,

                                       Plaintiff,
                                                                     19-CV-8789 (JPO)
                      -v -
                                                                          ORDER
 ROUPOLOGIA, INC.,
                                      Defendant.


J. PAUL OETKEN, District Judge:

         This action was filed on September 23, 2019. However, the docket reflects that Plaintiff

has not served Defendant. Rule 4(m) of the Federal Rules of Civil Procedure requires a

defendant to be served with the summons and complaint within 90 days after the complaint is

filed.

         Plaintiff is directed to advise the Court in writing why he has failed to serve the summons

and complaint on Defendant within the 90-day period, or, if Defendant has been served, when

and in what manner such service was made. If no written communication is received by January

15, 2020, showing good cause why such service was not made within 90 days, the Court will

dismiss the case.

         SO ORDERED.

Dated: January 8, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
